Exhibit 10.4

LOGO [g181260g41q36.jpg]

 

1. PURPOSE

The purpose of the Motricity, Inc. (the “Company”) Corporate Incentive Plan (the
“Plan”) is to drive a culture focused on organizational performance. The Plan is
intended to deliver “pay-for-performance” through annual incentive payments
based on overall Company performance. The Plan is intended to provide all
eligible employees (the “Participants”) with additional compensation for their
contribution to the achievement of the Company’s objectives, encouraging and
stimulating superior performance by such individuals, and assisting and
retaining highly qualified employees.

 

2. DEFINITIONS

Definitions for specific terms used within this Plan document are identified
below.

 

  A. “Adjusted Net Income” is the Company’s net income (loss) determined in
accordance with U.S. generally accepted accounting principles (U.S., GAAP)
adjusted to exclude amortization of purchased intangibles, stock-based
compensation expense, restructuring expenses, asset impairments and M&A
transaction related charges including abandoned transaction charges and non-cash
tax expense consistent with the definition used for our public market reporting.
For the avoidance of doubt, Adjusted Net Income includes, without limitation,
expenses associated with payments under the Plan, payments under the Company’s
2011 Sales Incentive Plan, and payments under any other compensation plan of the
Company.

 

  B. “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Compensation Committee.

 

  C. “Base Salary” refers to the annual salary, or base wage in the case of
hourly employees, component of the employee’s compensation as specified in their
employment agreement or offer letter as adjusted from time to time, exclusive of
any additional allowances, payments or non-cash benefits.

 

  D. “Board” means the Board of Directors of the Company.

 

  E. “Bonus Award” is the cash payment that may be earned by a Participant,
subject to the terms and conditions of the Plan.

 

Page 1 of 14



--------------------------------------------------------------------------------

  F. “Bonus Pool” is a pool of funds established in the Budget from which Bonus
Awards may be paid subject to the terms and conditions hereof. The funding of
the Bonus Pool will be determined and calculated in accordance with Exhibit A.

 

  G. “Budget” means the Company’s Fiscal Year budget as approved by the Board.

 

  H. “Cause” means with respect to a Participant’s termination, the
Participant’s: (i) failure to perform substantially all of his or her duties;
(ii) commission of, or indictment for a felony or any crime involving fraud or
embezzlement or dishonesty or conviction of, or plea of nolo contendere to a
misdemeanor (other than a traffic violation) punishable by imprisonment under
federal, state or local law; (iii) engagement in an act of fraud or of willful
dishonesty towards the Company or any of its Affiliates; (iv) willful misconduct
or negligence resulting in a material economic harm to the Company or any of its
Affiliates; (v) violation of a federal or state securities law or regulation;
(vi) dishonesty detrimental to the best interests of the Company or any of its
Affiliates; (vii) conduct involving any immoral acts which is reasonably likely
to impair the reputation of the Company or any of its Affiliates; (viii) willful
disloyalty to the Company or any of its Affiliates; (ix) violation, as
determined by the Company’s Board of Directors based on opinion of its counsel,
by Participant of any employment laws or regulations (x) use of a controlled
substance without a prescription or the use of alcohol which impairs
Participant’s ability to carry out Participant’s duties and responsibilities; or
(xi) material violation by a Participant of the Company’s policies and
procedures or any breach of any agreement between the Company and Participant.

 

  I. “CEO” means the Company’s Chief Executive Officer.

 

  J. “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.

 

  K. “Company” means Motricity, Inc. and its subsidiaries and their successors
and assigns.

 

  L. “Compensation Committee” means the Compensation Committee of the Board,
which has the authority to oversee the Plan and approve and amend the Plan if it
deems such change(s) is/are in the best interest of the Company.

 

  M.

“Eligible Earnings” will be equal to the Participant’s actual cumulative
payments of Base Salary for the Fiscal Year, or specified portion thereof.
Eligible Earnings is determined before reductions for contributions under
Section 401(k) of the Internal Revenue Code of 1986, as amended, and includes
(but is not limited to) regular earnings, holiday pay, paid time off, sick pay,
on call pay, call out pay and short term disability. As defined, Eligible
Earnings effectively prorates the effect of any changes in Base Salary during
the Fiscal Year for purposes of calculating Bonus Awards. Eligible Earnings does
not include, without limitation and to the extent applicable, (i) financial
awards under the Plan; (ii) variable compensation such as incentive awards,

 

Page 2 of 14



--------------------------------------------------------------------------------

 

commissions or spot bonuses if any; (iii) imputed income from such programs as
life insurance, auto allowance, or non-recurring earnings such as moving or
relocation expenses, allowances or perquisites; (iv) stock-related compensation;
or (v) overtime, unless required to be included in Eligible Earnings for
purposes of the Plan, in accordance with applicable law.

 

  N. “Financial Targets” are the financial targets of the Company established by
the Board for the Fiscal Year as described in Section 5 and set forth in Exhibit
A attached hereto.

 

  O. “Fiscal Year” means the Company’s fiscal year beginning January 1, 2011 and
ending December 31, 2011.

 

  P. “Management Committee” consists of the Company’s (i) CEO, (ii) President &
Chief Operating Officer, (iii) Chief Financial Officer, (iv) General Counsel,
(v) Chief Human Resources Officer and (vi) Chief Strategy and Administrative
Officer.

 

  Q. “Minimum Financial Target(s)” shall have the meaning set forth in Exhibit A
attached hereto.

 

  R. “Named Executive Officer” shall mean any officer of the Company deemed by
the Company as of the last day of 2011 to be a “named executive officer” of the
Company as defined in Item 402(a) of Regulation S-K under the Securities Act of
1933 and the Securities Exchange Act of 1934, each as amended.

 

  S. “Non-Exempt Employee” means an employee who receives hourly wages as
determined under the Fair Labor and Standards Act and the wage and hours law of
the applicable state.

 

  T. “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

 

  U. “Recoupment” is a compensation recovery method, provided under the Plan and
only applicable to officers that are reporting persons pursuant to Section 16(a)
of the Securities Exchange Act of 1934, to recover all (or a portion) of a prior
Bonus Award based on correction or restatement of the Company’s audited
financial statements or other factor affecting Financial Targets.

 

  V. “Revenue” means the Company’s Fiscal Year revenue in accordance with the
currently employed accounting policies, methods and practices employed by the
Company (consistent with U.S. GAAP) and the preparation of its consolidated
financial statements and its Budget.

 

  W. “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

 

Page 3 of 14



--------------------------------------------------------------------------------

  X. “Target Bonus Percentages” represent a percentage of each Participant’s
Eligible Earnings, designated by position or job level as a target Bonus Award
set forth in Exhibits B and C attached hereto, as applicable.

 

3. ELIGIBILITY

In order to be eligible to participate in the Plan and receive a Bonus Award, a
Participant must be a full-time active employee and working in a bonus eligible
position for at least ninety (90) consecutive days during that Fiscal Year.
“Full-Time” is defined as working thirty-five (35) or more hours per week, and
have executed all required Company documents. Employees of subsidiaries that the
Company has acquired or may acquire during the Fiscal Year shall not be deemed
Participants under the Plan unless specifically designated. Contingency workers,
including, without limitation, temporaries, part-time employees, contractors,
consultants and outsourced work teams are not eligible for participation in the
Plan. Employees who transfer into or out of a Bonus Award eligible position
during the Fiscal Year will be eligible for a prorated Bonus Award as described
in Section 4 below as long as all other criteria under this Plan are met. In
order to be eligible to participate in the Plan and/or to receive any payout,
Participants will not be able to participate simultaneously in the Company’s
Sales Incentive Plan and/or other incentive plans (with the exception of
eligibility for spot bonuses). To the extent that there is any conflict between
this Plan and the Company’s Sales Incentive Plan and/or any other incentive
plans, this Plan will govern.

 

  •  

Good Standing: Participants must be actively employed and in good standing (and
otherwise in compliance with the Company’s policies and procedures) on the
actual bonus pay date in order to receive a payout. Participants placed on a
performance improvement plan or in corrective action status as a result of poor
performance during the Fiscal Year, but that return to “Good Standing” status
prior to the bonus payment date will only be eligible for a prorated incentive
payout for that Fiscal Year at the discretion of the Management Committee. If
the employee’s status returns to “Good Standing” in the new year, eligibility
for full participation in the Plan will be reinstated for the new year going
forward, but the employee will not be entitled to a Bonus Award for any period
while not in “Good Standing”. As a condition of the receipt of any Bonus Award,
the Participant shall be required to certify (or shall be deemed to have
certified) at the time of receipt in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of the Plan and that
the Participant has not engaged in, and does not intend to engage in, any
behavior that may result in the termination of Participant’s employment by the
Company for Cause.

 

  •  

Forfeiture of Bonus Award: If a Participant’s employment is terminated for any
reason in the Fiscal Year, the Participant will not be entitled to a bonus award
payment. If a Participant’s employment is terminated for any reason with or
without Cause in the year succeeding Fiscal Year, the Participant will not be
entitled to a bonus award payment if the termination date is prior to the date
Bonus Awards are actually disbursed, except as may otherwise be provided under
the terms of the Plan

 

Page 4 of 14



--------------------------------------------------------------------------------

 

or as determined by the Compensation Committee in its sole and absolute
discretion. Bonus Awards are not considered earned until they are approved by
the Compensation Committee and are actually paid by the Company. Consequently, a
Participant whose employment with the Company is voluntarily or involuntarily
terminated for any reason with or without Cause prior to the actual Bonus Award
payment date will be deemed ineligible for payment of the Bonus Award.

 

  •  

Sales Incentive Plan: Sales Representatives are not eligible under this Plan,
however, they may be eligible under the Company’s Sales Incentive Plan. “Sales
Representatives” means an employee whose primary function is directly engaged in
“selling” the Company’s products and services to its customers.

 

  •  

Other Cash Incentives and/or Plans: Without exception, Participants will not be
eligible to receive any cash incentive other than those contemplated in this
Plan without approval of the Management Committee within limitations of the
Budget.

 

  •  

Acquired Employees: Without exception, employees acquired through any
acquisition other than the acquisition by the Company of Adenyo shall not be
eligible under this Plan.

Participation in this Plan is at the Company’s discretion and the Compensation
Committee may, at its sole and absolute discretion, decide to alter, modify or
amend the Plan.

 

4. PRORATED BONUS AWARDS

A Participant will earn a Bonus Award based on Eligible Earnings for the time
period the Participant is actively and continuously employed full-time in an
eligible position during the Fiscal Year subject to meeting the eligibility
requirements under Section 3.

 

  •  

New Hires and Rehires: The Bonus Award will be based on Eligible Earnings during
the Fiscal Year. Since Eligible Earnings accounts for time employed and in good
status in any given Fiscal Year, a Participant initially hired on July 1st for
example would have Eligible Earnings calculated from July 1st through the end of
the Fiscal Year. In the case of rehires, there is no credit for prior service
and the rehire date must occur on or before October 3rd in order for the
Participant to be eligible under the Plan for the Fiscal Year.

 

  •  

Leaves of Absence: Time taken during a leave of absence results in a reduction
in Eligible Earnings and a corresponding reduction in potential Bonus Awards
consistent with the length of time on leave of absence. Furthermore, payments of
Bonus Awards are not considered earned and payable unless and until the
Participant returns to work, with the exception of military leave. If the leave
of absence lasts nine months or more during the Fiscal Year, then the
Participant will not have met the 90-day eligibility required to earn a bonus
for that Fiscal Year.

 

Page 5 of 14



--------------------------------------------------------------------------------

  •  

Promotions and Demotions: If a Company action results in a Participant’s
movement from one bonus-eligible position to another bonus-eligible position
(with either a higher or lower bonus target) or an increase or decrease in bonus
target, then a prorated Bonus Award will be calculated. The Bonus Award will be
calculated using Eligible Earnings for the applicable time periods that the
different bonus percentages were in effect. However, if a Participant is both
promoted and later demoted during the Fiscal Year, the Participant’s entire
bonus eligibility and bonus target percent will be determined by the lower
grade.

 

  •  

Move from Bonus-Eligible Position to a Non-Bonus Eligible Position: The Bonus
Award will be calculated based upon Eligible Earnings and the applicable bonus
percentage while in a bonus-eligible position as long as the Participant was in
the position for a minimum of ninety (90) consecutive days during the Fiscal
Year.

 

  •  

Move from Non-Bonus-Eligible Position to a Bonus-Eligible Position: The Bonus
Award will be calculated based upon Eligible Earnings and the applicable bonus
percentage while in the bonus-eligible position as long as the Participant was
in the eligible position for a minimum of ninety (90) consecutive days during
the Fiscal Year.

 

  •  

Acquired Employees: Without exception, employees acquired through any
acquisition other than the acquisition by the Company of Adenyo shall not be
eligible for a prorated Bonus Award under this Plan.

 

5. FINANCIAL TARGETS AND MINIMUM FINANCIAL TARGETS

The Financial Targets established for the Plan consist of Adjusted Net Income,
and Revenue amounts approved by the Compensation Committee for the Fiscal Year.
The Company must achieve the Minimum Financial Targets set forth in Exhibit A
and consisting of the Adjusted Net Income and Revenue amounts approved by the
Compensation Committee for the Fiscal Year in order for any payout to occur
under the Plan.

The Financial Targets and Minimum Financial Targets for the Plan Year are set
forth in Exhibit A. Notwithstanding the Financial Targets set forth in Exhibit
A, for the purpose of using such Financial Targets to calculate any Bonus Award
hereunder, the Plan shall exclude the effect that any acquisition (other than
the acquisition by the Company of Adenyo) may have on either Adjusted Net Income
or Revenue.

The Board will consider, in its sole discretion at any time prior to the final
determination of Bonus Awards, the impact on Participants of extraordinary or
non-reoccurring events, changes in applicable accounting rules or principles,
changes in the Company’s methods of accounting, changes in applicable law,
changes due to consolidation, acquisitions or reorganization affecting the
Company and its subsidiaries or such other material change in the Company’s
business and whether to increase, decrease, otherwise adjust actual performance
measures, targets, or payout ranges used hereunder or eliminate a Bonus Award if
such change(s) is/are desirable in the interests of equitable treatment of the
Participants and the Company. The Management Committee will implement such
change(s) for immediate incorporation into the Plan.

 

Page 6 of 14



--------------------------------------------------------------------------------

6. COMPUTATION AND DISBURSEMENT OF FUNDS

Company performance will be assessed and measured after the end of the Fiscal
Year in order to determine annual Bonus Pool funding and Bonus Awards. Subject
to achievement of the Minimum Financial Targets set forth in Exhibit A and the
other terms and conditions of the Plan, Bonus Pool funding and Bonus Awards will
be determined by the Company’s performance relative to the Financial Targets
also set forth in Exhibit A and in the case of the discretionary component set
forth in clause (iii) of Exhibit A, will be subject to the sole and absolute
discretion of the Compensation Committee. In the event the Company fails to
achieve the Minimum Financial Targets, then Participants will not receive a
Bonus Award for the Fiscal Year.

The calculation of Adjusted Net Income and Revenue will be based upon the
Company’s audited financial statements for the Fiscal Year, subject to review
and approval by the Board in its sole discretion. Without exception, unaudited
financials will not be used to measure achievement of the Financial Targets or
the Minimum Financial Targets.

As set forth in greater detail in Exhibit A, the Company will provide
differentiated Bonus Awards based on individual performance. It will execute
Bonus Awards inside of the Bonus Pool funding thresholds defined inside this
Plan as approved by the Compensation Committee. The Management Committee will
conduct a full performance calibration process as part of the Company’s annual
performance review which will yield an aggregated and individualized view into
the achievements of the Fiscal Year.

As soon as practical after the close of the Fiscal Year, the Company’s Chief
Financial Officer will calculate the Company’s actual audited achieved
performance relative to the Financial Targets and the proposed Bonus Awards
under the Plan. The proposed Bonus Award, a list of eligible Participants and
their Eligible Earnings will be presented to the Compensation Committee by no
later than sixty (60) days of the end of the Fiscal Year and once approved, the
Bonus Award will be paid to all Participants by March 31st of the calendar year
following the Fiscal Year for which the Bonus Awards are earned. If the approval
from the Compensation Committee occurs after March 31st of the following Fiscal
Year, then the Bonus Award payouts will occur as soon as practical following
approval, but no later than June 30th of the calendar year following the Fiscal
Year for which the Bonus Awards are earned. If prorated Bonus Awards are
granted, then such Bonus Awards will be paid in the same manner at the same time
as all the other Bonus Award payouts.

Notwithstanding anything to the contrary in this Plan, if the Compensation
Committee determines, in its sole and absolute discretion, that calculations
underlying the Financial Targets, including but not limited to mistakes in the
Company’s audited financial statements for the Fiscal Year, were incorrect, then
the Compensation Committee may (i) adjust Bonus Awards (upward or downward); or
(ii) initiate a Recoupment.

 

Page 7 of 14



--------------------------------------------------------------------------------

Income, employment and any other applicable taxes will be withheld from any
Bonus Award payments required under the Plan to the extent determined by the
Company in accordance with applicable law and remitted to the appropriate tax
authority.

 

7. TARGET BONUS PERCENTAGES

Target Bonus Percentages by position or job level are provided in Exhibit B.
Target Bonus Percentages for Participants who became employees of the Company
through its acquisition of Adenyo (the “Adenyo Participants”) are provided in
Exhibit C. For the avoidance of doubt, no Adenyo Participant shall be eligible
for a Bonus Award under this Plan other than as provided in Exhibit C.

 

8. INDIVIDUAL PERFORMANCE DISCRETIONARY PAYOUT

Subject to the achievement of the Minimum Financial Targets and the availability
of the Bonus Pool and the Discretionary Pool, as applicable, such availability
to be determined in the Compensation Committee’s sole and absolute discretion,
Participant’s discretionary component of actual payout % (derived from clauses
(i), (ii), and (iii) of Exhibit A for Participants other than Named Executive
Officers, and derived from clause (iii) of Exhibit A for Participants who are
Named Executive Officers) will be determined based on Fiscal Year individual
performance and achievement of Company goals. The variations (i.e., increases or
decreases from the Target Bonus Percentages set forth in Exhibits B and C, as
applicable) in Participants’ Bonus Awards that result from adjustments to the
discretionary component of actual payout % based on individual performance shall
not result in any increase in the aggregate Bonus Pool or Discretionary Pool
available to all eligible Participants.

The Management Committee will determine the discretionary component of actual
payout % based on individual performance for each Participant (other than the
CEO and his/her direct reports) and may adjust such Participant’s Bonus Award in
accordance with the terms and conditions of the Plan. The CEO will determine the
discretionary component of actual payout % based on individual performance for
Participants that are CEO direct reports. The Compensation Committee, in its
sole and absolute discretion, will determine the discretionary component of
actual payout % based on individual performance for the CEO.

 

9. ADMINISTRATION

Subject to Sections 3, 5 and 6, the Management Committee will have the authority
to administer and make all decisions and exercise all rights of the Company with
respect to this Plan, including, the authority (i) to determine eligibility
hereunder; (ii) related to rules and regulations for the administration of the
Plan; and (iii) to decide any questions and settle controversies and disputes
with employees that may arise in connection with the Plan. For the avoidance of
doubt, the Compensation Committee will have the sole authority to interpret the
provisions of the Plan, including, without limitation, determination of
Financial Targets, funding of the Bonus Pool, oversight of discretionary
portions of Bonus Awards and evaluation of individual performance. The
Management Committee will provide the Compensation Committee, no less than once
during the Fiscal Year, a summary of significant recurring questions,
controversies and disputes (if any)

 

Page 8 of 14



--------------------------------------------------------------------------------

that may have arisen in connection with the Plan during the preceding Fiscal
Year. The Compensation Committee will have the authority to rely upon any
reports prepared by the auditors and conclusively determine whether Participants
have earned Bonus Awards hereunder. The members of the Board and Compensation
Committee will not be liable for any actions or determinations made with respect
to their duties under this Plan.

In the event of a claim or dispute brought forth by a Participant, the decision
of the Management Committee as to the facts in the case and meaning and intent
of any provision of the Plan, or its application, will be final, binding, and
conclusive. In the case of claims or disputes brought by a Participant that is a
member of the Management Committee or a Named Executive Officer, such decisions
will be made by the Compensation Committee.

 

10. GENERAL PROVISIONS

A Participant’s rights under the Plan will not be assignable, either voluntarily
or in-voluntarily by way of encumbrance, pledge, attachment, level or charge of
any nature (except as may be required by state or federal law).

In addition to the payment of Bonus Awards to Participants under the Plan, the
Compensation Committee retains the sole and absolute discretion to approve an
additional discretionary pool to award additional cash bonuses to Participants
in recognition of the Company’s achievement of such qualitative or quantitative
performance goals as determined by the Compensation Committee.

Nothing in the Plan will require the Company to segregate or set aside any funds
or other property for the purpose of paying any portion of a financial award. No
Participant, beneficiary or other person will have any right, title or interest
in any amount awarded under the Plan prior to the payment of such award to him
or her, or in any property of the Company or its subsidiaries.

Participation in this Plan will not confer upon any Participant any right to
continue in the employ of the Company nor interfere in any way with the right of
the Company to terminate any Participant’s employment at any time. The Company
is under no obligation to continue the Plan in future fiscal years.

 

Page 9 of 14



--------------------------------------------------------------------------------

EXHIBIT A

Plan Financial Targets

The Financial Targets for the Fiscal Year will be as follows (the “Financial
Target(s)”):

ADJUSTED NET INCOME: * * *

REVENUE: * * *

Minimum Financial Targets

No payout will be made to Participants unless the Company achieves (i) (A) in
the case of Participants other than Named Executive Officers, a minimum Adjusted
Net Income of 80% of the aforementioned Financial Target for Adjusted Net Income
and (B) in the case of Participants who are Named Executive Officers, a minimum
Adjusted Net Income of 90% of the aforementioned Financial Target for Adjusted
Net Income and (ii) a minimum Revenue of 95% of the aforementioned Financial
Target for Revenue (clauses (i) and (ii) together, the “Minimum Financial
Target(s)”).

Bonus Pool

Subject to achievement of the Minimum Financial Targets and the other terms and
conditions of the Plan, the Compensation Committee will in its sole and absolute
discretion establish the Bonus Pool from funds designated in the Budget at a
value targeted to equal the sum of all Bonus Awards to be made under the Plan.

Bonus Awards

Subject to achievement of the Minimum Financial Targets and the other terms and
conditions of the Plan, the Bonus Awards for Participants other than Named
Executive Officers will be targeted at, and the Bonus Awards for Participants
who are Named Executive Officers will equal:

(x) Participant’s Target Bonus Percentage multiplied by Eligible Earnings

multiplied by

(y) Payout % calculated as the sum of clauses (i), (ii), and (iii) below:

 

  (i) 60% of payout % will be based on Adjusted Net Income as follows:

Actual Adjusted Net Income below Minimum Financial Target

 

  •  

In the case of Participants other than Named Executive Officers, Adjusted Net
Income payout % will be 0% if actual Adjusted Net Income achieved is below 80%
of the Financial Target for Adjusted Net Income.

 

  •  

In the case of Participants who are Named Executive Officers, Adjusted Net
Income payout % will be 0% if actual Adjusted Net Income achieved is below 90%
of the Financial Target for Adjusted Net Income.

 

***

  This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.   

Page 10 of 14



--------------------------------------------------------------------------------

Actual Adjusted Net Income at or above Minimum Financial Target

 

  •  

Solely in the case of Participants other than Named Executive Officers, Adjusted
Net Income payout % will be 30% if actual Adjusted Net Income achieved equals or
exceeds 80% of the Financial Target for Adjusted Net Income, but is less than
90% of the Financial Target for Adjusted Net Income; and an additional payout %
of 3% for each whole percent that actual Adjusted Net Income exceeds 80% of the
Financial Target for Adjusted Net Income, but is less than 90% of the Financial
Target for Adjusted Net Income.

 

  •  

In the case of Participants other than Named Executive Officers, Adjusted Net
Income payout % will be 60% if actual Adjusted Net Income achieved equals or
exceeds 90% of the Financial Target for Adjusted Net Income, but is less than
100% of the Financial Target; and an additional payout % of 4% for each whole
percent that actual Adjusted Net Income exceeds 90% of the Financial Target for
Adjusted Net Income, but is less than 100% of the Financial Target for Adjusted
Net Income.

 

  •  

In the case of Participants who are Named Executive Officers, Adjusted Net
Income payout % will be 60% if actual Adjusted Net Income achieved equals or
exceeds 90% of the Financial Target for Adjusted Net Income, but is less than
100% of the Financial Target for Adjusted Net Income; and an additional payout %
of 4% for each whole percent that actual Adjusted Net Income exceeds 90% of the
Financial Target for Adjusted Net Income, but is less than 100% of the Financial
Target for Adjusted Net Income.

Actual Adjusted Net Income at or above Financial Target

 

  •  

For all Participants, Adjusted Net Income payout % will be 100% if actual
Adjusted Net Income achieved is equal to 100% of the Financial Target for
Adjusted Net Income.

 

  •  

For all Participants, for each additional 3% of actual Adjusted Net Income
achieved beyond 100% of the Financial Target for Adjusted Net Income, the
Adjusted Net Income payout % will increase by 5%.

 

  •  

Under no circumstance will Adjusted Net Income payout % for any Participant
exceed 150%.

Illustrative Table for other than Named Executive Officers:

 

% of Financial

Target Achieved

  

Adjusted Net Income

Payout %

<80%

   0%

>=80%

   30%

>=90%

   60%

>=100%

   100%

>=115%

   125%

>=130%

   150%

 

Page 11 of 14



--------------------------------------------------------------------------------

Illustrative Table for Named Executive Officers:

 

% of Financial

Target Achieved

  

Adjusted Net Income

Payout %

<90%

   0%

>=90%

   60%

>=100%

   100%

>=115%

   125%

>=130%

   150%

 

  (ii) 30% of payout % will be based on Revenue as follows:

 

  •  

Revenue payout % will be 0% if actual Revenue achieved is below 95% of the
Financial Target for Revenue.

 

  •  

Revenue payout % will be 60% if actual Revenue achieved exceeds 95% but is less
than 100% of the Financial Target for Revenue.

 

  •  

Revenue payout % will be 100% if actual Revenue achieved is equal to 100% of the
Financial Target for Revenue.

 

  •  

For each additional 1% of actual Revenue achieved beyond the Financial Target
for Revenue, the Revenue payout % will increase by 5%.

 

  •  

Under no circumstance will Revenue payout % exceed 150%.

Illustrative Table:

 

% of Financial

Target Achieved

   Revenue
Payout %

<95%

   0%

>=95%

   60%

>=100%

   100%

>=105%

   125%

>=110%

   150%

and

 

  (iii) Availability of 10% of payout % will be based on the sole and absolute
discretion of the Compensation Committee (such portion of the Bonus Pool, if
any, the “Discretionary Pool”). If the Compensation Committee decides in its
sole and absolute discretion to fund the Discretionary Pool, actual payout %
allocated from this clause (iii) to any Participant is discretionary and will be
made as set forth in Section 8 of the Plan.

For the avoidance of doubt, for Participants other than Named Executive
Officers, actual payout % allocated from each of clauses (i), (ii), and
(iii) above is discretionary and will be made as set forth in Section 8 of the
Plan.

 

Page 12 of 14



--------------------------------------------------------------------------------

EXHIBIT B

Motricity Target Bonus Percentages by Job Title

Target Bonus Percentages by position or job level are as follows:

 

Position / Job Level    Americas
Target %   Europe
Target %   APAC
Target %

Chief Executive Officer

   100%   n/a   n/a

President & Chief Operating Officer (1)

   55%   n/a   n/a

Chief Strategy and Administrative Officer

   70%   n/a   n/a

Chief Development Officer (2)

   50%   n/a   n/a

Chief Financial Officer (2)

   55%   n/a   n/a

General Counsel (2)

   50%   n/a   n/a

Chief Human Resources Officer(3)

   * * *   * * *   * * *

VP/SVP, Product Strategy

   * * *   * * *   * * *

VP/SVP, Product Development

   * * *   * * *   * * *

VP/SVP, Solutions & Services

   * * *   * * *   * * *

VP/SVP, Operations & IT

   * * *   * * *   * * *

Senior Director

   * * *   * * *   * * *

Director

   * * *   * * *   * * *

Senior Manager/IC Advisor

   * * *   * * *   * * *

Manager

   * * *   * * *   * * *

Individual Contributors

   * * *   * * *   * * *

Support (Non-Exempt Employees) and All Others

   * * *   * * *   * * *

 

(1) Effective April 19, 2011, the Americas Target % for this position was
increased to 75%, Participant’s Bonus Award, if any, will be calculated using a
prorated Target Bonus Percentage.

(2) Effective March 22, 2011, the Americas Target % for this position was
increased to 60%, Participant’s Bonus Award, if any, will be calculated using a
prorated Target Bonus Percentage.

(3) Effective March 22, 2011, the Americas Target % for this position was
increased to ***, Participant’s Bonus Award, if any, will be calculated using a
prorated Target Bonus Percentage.

 

***

  This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.   

Page 13 of 14



--------------------------------------------------------------------------------

EXHIBIT C

Adenyo Target Bonus Percentages

Target Bonus Percentages for the Adenyo Participants are as follows:

 

Name    Target %  

Tyler Nelson

     *  * * 

Kevin McGuire

     *  * * 

Chris Matys

     *  * * 

Steven Eros

     *  * * 

Christophe Collet

     *  * * 

Pascal Henry

     *  * * 

Alok Kapur

     *  * * 

Rachel Jacobson

     *  * * 

Mark Wright

     *  * * 

The above listed Target Bonus Percentages shall represent maximum percentage
opportunity and draw from a separate discretionary source for Bonus Awards for
Adenyo Participants, such pool not to exceed CAD $520,000 in the aggregate (the
“Adenyo Pool”). The Adenyo Pool shall be allocated by a management committee of
the Chief Operating Officer, the Chief Financial Officer, and the Chief Human
Resources Officer, subject to review and final approval of the Compensation
Committee.

 

***

  This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.   

Page 14 of 14